Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Specification, page 12, line 11, discloses “phase compensation buffers 850”. Should “850” be “860”? Note, there is NO numeral “850” in Figure 8. Furthermore, the “phase correction buffers 860” should correctly be “phase compensation buffers 860”, also see Figure 9, wherein numeral (960) is called “phase compensation buffers”

Pages 18-20, Example 3, 9, 15, 16, 21 and 22 also discloses “phase correction buffer”.

Claim Objections
Claims 3, 4, 9, 10, 15, 16, 21 and 22 are objected to because of the following informalities:
Claims 3, 4, 9, 10, 15, 16, 21 and 22 disclose “phase correction buffers”. However, it should correctly be “phase compensation buffers”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11-14, 17-20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klepser et al. (20140269976), hereinafter called KLEPSER in view of Zhao et al. (20110148675), hereinafter called ZHAO.
Regarding claims 1 and 13, KLEPSER discloses claimed invention except having at least one series capacitor inserted in series between two adjacent sub-arrays of switched capacitor cells, wherein all the sub-arrays of switched capacitor cells are in unary-coded structure as claimed. KLEPSER (Figs. 1-3A) discloses an RF digital to analog converter (DAC) (18), the RF DAC (18) comprising a plurality of switchable capacitor paths (32a-32d) connected in parallel, wherein each switchable capacitor path (32a-32d) includes a capacitor (38a-38d) and an inverter (40a-40d), wherein the inverter 
ZHAO also discloses an A/D or D/A conversion system comprising: capacitors (CSX, CSY) coupled between a capacitor section (103) and a capacitor section (104) (see paragraph [0028] and figure 3).
KLEPSER and ZHAO are analogous art because they are from the same field of endeavor, namely D/A converter. Accordingly, it would have been obvious in view of the reference, taken as a whole, to have modified the circuit of KLEPSER to have included capacitor(s), as taught by ZHAO. Such a modification would have been obvious to a person skilled in the art would arrive at the claimed invention by general experimentation without depart from the spirit of the invention.
Regarding claims 2 and 14, KLEPSER (Fig. 3A) discloses a controller (34') configured to combine local oscillator signals (28'a-28'd) and baseband signals (26'a-26'd), see paragraphs [0022], [0029]). 
Regarding claims 5 and 17, KLEPSER discloses an RF-balun (48) which can be read as a power combiner, see paragraph [0026].
Regarding claims 6 and 18, wherein KLEPSER’s circuit is RF DAC (18), see paragraph [0026].
Regarding claims 7 and 19, see claim 1 above, except for at least one of sub-arrays of switched capacitor cells being in a C-2C structure and at least one another of the sub-arrays of switched capacitor cells being in a unary-coded structure. However, this difference is merely a variation of ZHAO’s reference, wherein ZHAO (Fig. 3) discloses capacitor section (103) and a capacitor section (104) (see paragraph [0028]), 
Regarding claims 8 and 20, KLEPSER (Fig. 3A) discloses a controller (34') configured to combine local oscillator signals (28'a-28'd) and baseband signals (26'a-26'd), see paragraphs [0022], [0029]). 
Regarding claims 11 and 23, KLEPSER discloses an RF-balun (48) which can be read as a power combiner, see paragraph [0026].
Regarding claims 12 and 24, wherein KLEPSER’s circuit is RF DAC (18), see paragraph [0026].
	


Allowable Subject Matter
Claims 3, 4, 9, 10, 15, 16, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3, 4, 9, 10, 15, 16, 21 and 22 call for, a phase correction/compensation buffer for adjusting a delay of the local oscillator signal supplied to each sub-array of switched capacitor cells.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843